UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7223


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

BRITNEY JOYCE ROBINSON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Clarksburg. Irene M. Keeley, Senior District Judge. (1:17-cr-00027-IMK-MJA-3)


Submitted: December 19, 2019                                      Decided: January 14, 2020


Before KEENAN, DIAZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Britney Joyce Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Britney Joyce Robinson appeals the district court’s order denying her motion under

Section 602 of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. We review

de novo the district court’s interpretation of its authority under the First Step Act. United

States v. Venable, 943 F.3d 187, 192 (4th Cir. 2019). Moreover, we may “affirm on any

ground appearing in the record, including theories not relied upon or rejected by the district

court.” United States v. Flores-Grandaos, 783 F.3d 487, 491 (4th Cir. 2015) (internal

quotation marks omitted). The district court did not err in denying Robinson’s request for

an order to be placed in home confinement or a halfway house because she is not eligible

for such relief under the statute, as amended by the First Step Act. See 18 U.S.C.A.

§ 3624(c) (2015 & Supp. 2019). The district court correctly concluded that it lacked

authority under the First Step Act to order a split sentence. See United States v. Wirsing,

943 F.3d 175, 183-86 (4th Cir. 2019). Therefore, we affirm the district court’s order. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




                                              2